Citation Nr: 0703125	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  94-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling.

2. Entitlement to an increased rating for lumbar disc 
disease, evaluated at 10 percent, prior to June 5, 1997.

3. Entitlement to an increased rating for lumbar disc 
disease, evaluated at 20 percent, from June 5, 1997.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1962, a 
period of ACDUTRA from September 1973 to June 1974, and 
active service from May 1988 to August 1991, with additional 
duty in the Reserve.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
During the course of this appeal, the veteran has relocated 
and his claim is now being handled by the Philadelphia, 
Pennsylvania RO.
 
Also in the course of appeal, in May 1994 and October 1995, 
the veteran testified before hearing officers at the RO.  
Transcripts of these hearings are contained in the claims 
folders.  

By rating action of October 2002, the evaluation of the 
veteran's service-connected lumbar disc disease was increased 
to 20 percent effective June 5, 1997; however, as the 
increase was not effective back to the date of claim and is 
not the maximum rating, the issues are as listed on the title 
page.

To the extent the veteran, his representative, or other 
documents, raise issues of secondary disability affecting the 
neck, shoulders, or head, or causative of headaches, 
including as raised by the veteran's allegations of upward 
radiating pain from the low back affecting these parts, are 
not considered part of the present increased rating claim, 
but rather are considered a distinct claim for secondary 
service connection, he should address those matter 
specifically at the RO.

The issues of entitlement to an increased rating for 
hypertension and of entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to June 5, 1997, the veteran's 
lumbar disc disease was best rated based on limitation of 
motion of the lumbar spine, rather than lumbosacral strain or 
intervertebral disc syndrome.  For that period, the veteran's 
lumbar disc disease was manifested by moderate, but no more 
than moderate, limitation of motion of the lumbar spine, 
considering such factors as functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  

2.  For the period beginning June 5, 1997, the veteran's 
lumbar disc disease was best rated based on limitation of 
motion of the lumbar spine, rather than lumbosacral strain or 
intervertebral disc syndrome.  For that period, the veteran's 
lumbar disc disease was manifested by no more than moderate 
limitation of motion of the lumbar spine, considering such 
factors as functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  

3.  For the period beginning September 26, 2003, range of 
motion of the thoracolumbar spine was not less than 30 
degrees in forward flexion, muscle spasms were absent, and 
other disability, including factors as functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination, were not present to warrant a finding 
that the disability was equivalent to range of motion of the 
thoracolumbar spine restricted to less than 30 degrees in 
forward flexion.  

4.  For the period beginning September 23, 2002, the veteran 
did not have periods of bed rest prescribed by a doctor for 
his lumbar disc disease, and did not have clear, distinct 
effects of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, for the period prior to June 5, 1997, the criteria for 
an increased evaluation to 20 percent, but no more, for 
lumbar disc disease are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, (West 2002 & Supp. 2006); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.10, 4.40, 4.45 (2006).  

2.  For the period beginning June 5, 1997, the criteria for 
an evaluation greater than the 20 percent assigned for lumbar 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2006); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

VCAA letters in June 2004 and July 2005 informed the veteran 
of the notice and duty to assist provisions of the VCAA with 
regard to his claim for increased ratings, over rating 
periods at issue, for lumbar disc disease.  The letters 
informed the veteran of the bases for substantiating the 
claim for increased evaluations, specifically by providing 
evidence of greater severity of the claimed disability.  He 
was also then informed of the respective roles of the veteran 
and VA in development of his claim.  Also by the VCAA 
letters, the veteran was requested to submit any evidence in 
his possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  The letters also informed 
specifically of development required in furtherance of the 
claim.  

The appealed rating action and statements of the case and 
supplements thereto addressed the claim on appeal.  These 
actions further informed of the bases of review and of the 
evidentiary bases by which a grant of the claim could be 
allowed, and the reasons those evidentiary bases were not 
satisfied in this case.  These documents, as well as the 
noted June 2004 VCAA letter, also informed the veteran of 
development already undertaken, as well as evidence of record 
pertinent to his claim.

The veteran was afforded opportunities to address his 
appealed claim, and did so by submitted statements.  The 
veteran was afforded hearings before an RO hearing officer in 
May 1994 and October 1995 to address his claim for increased 
rating for lumbar disc disease.  There is no indication that 
the veteran desires a further hearing to address his appeal.  
There is also no indication that the veteran has been denied 
a desired opportunity to further address his claim on appeal.  

VA treatment and private medical records have been obtained 
and associated with the claims folders.  These have included 
records obtained from the Social Security Administration.  
Records from all indicated relevant sources have been 
requested, and all records received have been associated with 
the claims folders.  There is no indication that further 
documentary development is required to satisfy the VCAA.  

The Board remanded the case in December 2003 based on the 
inadequacy of VCAA assistance and development in the record.  
As noted, VCAA notice was afforded the veteran in June 2004 
and July 2005.  As discussed below, additional VA 
examinations were conducted in 2004 and 2005, and additional 
treatment records were also obtained and associated with the 
claims folders.  The Board is satisfied that development 
requested in the December 2003 remand has been satisfactorily 
completed as to the issues considered herein.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The noted 2004 and 2005 VA examinations, as well as prior VA 
examinations, addressed the nature and severity of the 
veteran's lumbar disc disease.  As noted in the Introduction, 
above, and as discussed below,  the Board here does not 
consider any claimed disability associated with the 
shoulders, neck, or head, as associated with the lumbar 
disability here rated.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  Satisfactory de novo review of 
the claim was conducted by a January 2006 supplemental 
statement of the case.  It is noted that this supplemental 
statement of the case is a "post decisional" documents.  It 
is the view herein that this is not fatal in providing notice 
as there was, subsequent to all notice, de novo review of the 
appealed claim.  As such, there is no prejudice to the 
appellant in proceeding with these matters.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as 
discussed, veteran was afforded appropriate notice, in the 
course of appeal, of this deficiency in the claim, and 
afforded the appropriate opportunity to develop the claim.  
Prejudice cannot ensue where the veteran has been afforded 
appropriate opportunity for essential development of a claim 
- here, obtaining evidence of severity of his claimed 
disabilities, to include appearing for VA examinations.
 
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim prior to de novo review of his 
claim by the January 2006 supplemental statement of the case.  
The Court has recently held, in that regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  To the 
extent increased rating claim for lumbar disc disease is here 
denied, any associated issue as to effective date will be 
addressed in the rating promulgating the award.  The Board 
here grants an increased rating to 20 percent for lumbar disc 
disease for the rating period prior to June 5, 1997, and any 
further effective date will be considered by the RO.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim for Increased Ratings for Lumbar Disc Disease

The first question presented is whether a higher disability 
rating is warranted for lumbar disc disease than the 10 
percent assigned for the rating period prior to June 5, 1997.  
The second question is whether a higher disability rating is 
warranted than the 20 percent assigned for the rating period 
beginning June 5, 1997.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change through the appeal period, and the revised 
regulation is applicable from the effective date of the 
rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, a change in criteria alone 
provides no basis for a reduction, without improvement in 
symptoms.  38 U.S.C.A. § 1155.  Hence, the Board now 
considers the appealed claim under the old back rating 
criteria for the appeal period prior to September 26, 2003, 
and under the old or new back rating criteria -whichever 
warrants a higher evaluation - for the period beginning 
September 26 2003.  

Prior to September 26, 2003, disabilities manifested by 
arthritis with limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003-5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  Id.  A 40 percent rating could 
be assigned for favorable ankylosis of the lumbar spine, and 
a 50 percent evaluation could be assigned for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2002).  

Under the prior spine rating criteria, Diagnostic Code 5295 
served to rate lumbosacral strain.  Under that code, 
lumbosacral strain with slight subjective symptoms warranted 
a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warranted a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion, warranted a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2002).  

Also under the prior rating criteria, intervertebral disc 
syndrome was ratable under Diagnostic Code 5293, where a mild 
warrants a 10 percent rating; where a moderate condition with 
recurring attacks warrants a 20 percent rating; and where a 
severe condition with recurrent attacks and intermittent 
relief warrants a 40 percent rating; and where a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, with little intermittent 
relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is assigned for a 
disorder of the thoracolumbar spine with flexion greater than 
60 degrees but not greater than 85 degrees, or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

As discussed below, the formula for intervertebral disc 
syndrome based on incapacitating episodes was unchanged from 
that revised effective September 23, 2002, with certain few 
exceptions, most notably in the way these interrelate with 
the rest of the back ratings and ratings for impairments in 
lower extremity functioning, as addressed below.  

Under the revised rating schedule for intervertebral disc 
syndrome here considered for the interval from September 23, 
2002 forward, ratings are assignable based on incapacitating 
episodes, measured in combined duration over the past twelve 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

That revised code also specifies that intervertebral disc 
syndrome may be rated by combining under 38 C.F.R. § 4.25 
separate evaluations of the disorder's chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in a higher 
evaluation.  

Looking to the textual note (1) following the 2002-revised 
Diagnostic Code 5293, the Board observes that the evidentiary 
record does not show that the veteran has required bed rest 
prescribed by a physician for incapacitating episodes of 
intervertebral disc syndrome.  Looking to textual note (3), 
again for the entire appeal period, from September 23, 2002 
to the present, the weight of the medical evidence does not 
present clearly distinct effects of intervertebral disc 
syndrome from individual spinal segments, so as to allow for 
assignment of multiple distinct ratings for intervertebral 
disc syndrome of multiple distinct segments.  Hence, the 
preponderance of the evidence is against a higher or separate 
evaluation for the veteran's lumbar disc disease on either of 
these bases, for the applicable rating period beginning 
September 23, 2002.  

June 1992 x-rays of the lumbosacral spine showed the L5-S1 
disc space significantly narrowed with a vacuum disc 
phenomenon, anterior osteophytes, and end-plate sclerosis.  
The examiner assessed marked degenerative disc disease at L5-
S1.  A private medical x-ray report also in June 1992 
reported essentially the same findings, but also noted that 
remaining disc spaces and heights of vertebral bodies were 
preserved.  

At a September 1993 VA examination not focusing on the back, 
the veteran reported working full-time for a delivery 
service, but performing light work due to his back. 

An August 1994 private MRI report noted no evidence of spinal 
stenosis or herniated nucleus pulposus.  

A June 1995 VA EMG study noted minimal findings consistent 
with a long-ago left S1 nerve root irritation, with no 
evidence of ongoing left or right lumbosacral radiculopathy.  
However, some mild current S1 nerve root irritation and some 
mild distal sensory peripheral neuropathy could not be ruled 
out.  

At a June 1995 VA examination of the veteran's low back, the 
veteran reported working full-time as a service officer for a 
veterans service organization for the prior 18 months, 
missing one week during that time due to back pain.  The 
veteran reported daily discomfort of the spine that radiated 
outward and upward to the shoulders and head.  The examiner 
noted that the veteran had emphasized several times during 
the examination that all his difficulties were due to his low  
back.  However, the examiner discounted the veteran's 
reported routes of radiating pain from the low back, noting 
that this was not physiologically possible.    

The June 1995 VA examiner noted that there was EMG evidence 
of minimal left S1 nerve root irritation, while the veteran 
complained of pain symptoms on the right.  On examination, 
the veteran was able to walk on heels and toes with normal 
strength and amplitude, and lower extremity sensation was 
intact.  Range of motion of the lumbosacral spine was zero to 
85 degrees forward flexion, zero to 20 degrees backward 
extension, zero to 35 degrees lateral rotation, and zero to 
40 degrees lateral flexion.  Straight leg raising was to 70 
degrees bilaterally without radicular symptoms.  The spine 
was not tender to palpation.  The examiner concluded that the 
veteran's lumbosacral degenerative disease was not the cause 
of the veteran's complaints.  

At a February 2002 VA examination of the veteran's back, the 
examiner noted the veteran's history of back difficulties 
since service, with work as a sales clerk for a few years, 
but ultimately becoming unemployed in 2000 due to inability 
to perform work tasks.  The veteran reported having midline 
pain with some radiation to the buttocks.  He added that he 
could only walk one to two blocks before having to stop and 
rest.  He also complained that pain was aggravated by any 
bending and lifting activities, and relieved by lying down.  
He reported taking 3,000 to 4,000 milligrams of Tylenol.  

The February 2002 VA examiner noted that the veteran was 
slightly to moderately obese, walked without a limp, and had 
back range of motion of zero to 45 degrees flexion, zero to 
15 degrees extension, zero to 20 degrees bending bilaterally, 
and zero to 30 degrees rotation bilaterally.  The examiner 
noted slight midline tenderness, but no paraspinal muscle 
spasm, and negative straight leg raising bilaterally.  The 
examiner also noted absence of thigh atrophy.  The examiner 
assessed moderately severe spinal stenosis.  

At a January 2003 VA psychiatric evaluation, the examiner 
noted that the veteran apparently had a good work ethic, 
based on his work history and his recent completion of a 
degree in journalism.  The examiner judged the veteran to be 
a good historian, and assessed that he was functioning well, 
with good insight and judgment, and with dysthymia apparently 
in remission.  The examiner did note that the veteran's 
chronic back pain caused him difficulty, and resulted in him 
taking a long time to get out of bed and start his day.  The 
examiner noted that this was typical of someone with chronic 
back pain.  

At a January 2003 VA examination of the veteran's low back 
disorder, the veteran's history was noted.  He complained of 
chronic pain at a 10-out-of-10 intensity and increasing with 
cold or damp weather, though he denied radicular symptoms.  
He reported taking Extra Strength Tylenol for pain, and being 
unable to take stronger medications.  He reported no longer 
being able to work due to his back, and reported being on 
Social Security disability.  However, there was no tenderness 
to palpation of the back, and there were no paraspinal muscle 
spasms.  He was able to ambulate on heels and toes and 
demonstrated a stable gait.  

At the January 2003 examination, range of motion was from 
zero to 60 degrees forward flexion, zero to 15 degrees 
backward extension, and zero to 20 degrees sideways bending.  
The examiner found evidence of mild degenerative changes of 
the lumbosacral spine, but assessed no evidence of 
incoordination, weakness, fatigue, or lack of coordination, 
despite noting the veteran's report of pain.  

At a July 2004 VA chronic pain treatment evaluation, the 
veteran complained of chronic pain of the back, both hips, 
and the right leg.  He described his low back pain as 
radiating to the hip and right leg, and 9-out-of-10 in 
severity, precipitated by prolonged standing and walking, and 
increased over the past several years.  The examiner noted 
that the veteran took prescribed Darvocet approximately twice 
daily for pain, and also took ten 650 milligram tablets of 
Tylenol daily.  The examiner noted that February 2002 
lumbosacral spine x-rays showed only mild spondylosis.  Noted 
systemic conditions included depression, diabetes, and 
obesity.  Upon examination, there was no paravertebral 
tenderness, and extension and flexion of the lumbar spine 
were normal.  Lower extremities testing showed full strength, 
no ambulatory impairment, and no sensory deficits.

A VA neurologist examined the veteran in March 2001 and again 
in September 2005.  At the March 2001 examination, the 
neurologist noted the veteran's reported history of back pain 
since an injury in active duty, with pain whenever he had to 
do physical training or lift heavy objects.  The neurologist 
did not make further pertinent observations in the March 2001 
VA examination report.  At the September 2005 examination, 
the neurologist noted the veteran's complaints of severe low 
back pain, with complaints of pain at an 8-out-of-10 severity 
in summer and at a 10-out-of-10 severity in winter and cold, 
damp weather.  However, it is unclear from the record of the 
September 2005 examination what is the severity of the 
veteran's low back pain itself, since the veteran remarked 
that the self-described 10-out-of-10 pain was associated with 
severe, throbbing headache which at times precluded work or 
even self-care activities.  The veteran remarked that his 
ability to exercise was limited due to his back pain.  The 
veteran also complained of radiating low back pain into the 
legs, but could not specify in what areas of the leg he had 
radiating pain.  Rather, he complained of chronic numbness of 
the feet and lower legs.  The VA examiner noted that the 
described numbness was compatible with diabetic neuropathy, 
with no real evidence of radiculopathy from the low back.  

In the September 2005 examination report, the neurologist 
perceptively noted that the veteran was capable of walking 
the 300 feet to the parking lot without his legs giving way.  
Upon neurological testing, she did assess some chronic low 
back pain.  

An October 2005 VA examiner assessed advanced lumbar 
spondylosis which was largely lumbosacral.  Recorded low back 
range of motion was from zero to 50 degrees forward flexion, 
zero to 15 degrees backward extension, zero to 25 degrees 
right lateral bending, zero to 20 degrees left lateral 
bending, and zero to 25 degrees both left and right lateral 
rotation.  The examiner found no paravertebral muscle spasm, 
but did find moderate tenderness at the midline lumbosacral 
level.  Straight leg raising produced pain, but the examiner 
suggested this may be related to tight hamstring muscles.  
Lower extremities demonstrated symmetrical, hypoactive 
reflexes and no motor weakness, and some slight hypalgesia 
over the right lateral leg and both feet.  However, the 
examiner noted that the veteran had diabetic neuropathy, and 
the veteran reported gradual onset of numbness in his feet 
over recent years, as well as insulin-dependent diabetes.  
The veteran walked without a limp.  The examiner attributed 
the veteran's low back condition to an initial in-service 
automobile accident, exacerbated by heavy labor performed in 
service, as well as by his current slight obesity. 

At the October 2005 VA examination, the veteran reported 
working post-service as a sales clerk, but with increasing 
pain in his low back due to standing most of the day in this 
job.  He reported unemployment since 1997, and complained of 
pain every day, exacerbated by movement and persisting 
throughout the day, relieved by lying down and taking 
Propoxyphene three to four times daily.  He reported being 
able to walk only one to two blocks, and having exacerbation 
of pain after standing one to two minutes.   

Notably, at a Social Security Administration (SSA) hearing, 
as documented in the record and addressed in a February 1994 
Social Security disability appellate decision, the veteran 
testified that he had pain in the back, knees, shoulders, 
elbows, arms, joints, and head.  He further testified that 
standing, sitting, and walking were all equal problems.  This 
contrast with his complaints upon VA back evaluations, of 
ongoing 8-out-of-10 or 10-out-of-10 pain due to his back and 
radiating pain.  The award was subsequently terminated, and 
as noted the veteran worked in some subsequent years.

This contrast may be in part explained by the overlay of 
psychiatric disorders(s) to include depression.  VA treating 
medical personnel, in December 2000 and January 2001 
treatment records, attributed the veteran's complained-of 
level of pain to his depression.  Similarly, a 
physiotherapist who evaluated the veteran for SSA purposes in 
April 2001 assessed that the veteran's physical impairments 
were not severe, instead assessing an affective disorder.  
June 1997 and August 2000 VA x-ray reports have noted severe 
L5-S1 narrowing with osteophyte formation and vacuum disc 
phenomenon, and both VA and SSA examiners have diagnosed 
lumbosacral degenerative disc disease, as well as additional 
chronic disorders including cervical and thoracic 
degenerative joint disease, gout, and knee strain.  However, 
physical findings have not matched the complained-of level of 
pain in affected parts, including the low back.  As noted, 
treating examiners suggest that the veteran's depression 
contributes to a significant overlay amplifying complaints of 
pain and disability beyond that caused by the physical 
disabilities themselves.  Thus it would appear that the 
veteran's complaints of ongoing extreme pain associated with 
the low back are not reflective, for compensation purposes, 
of actual disability and actual pain symptoms attributable to 
low back disability.  There are not, as noted, physical signs 
or symptoms that support the severe symptoms.

This overlay may also be reflected in the veteran's reports, 
objectively unsupported upon examination, of severe 
limitations in functioning due to low back pain.  The January 
2003 VA low back examiner, as noted, found no functional 
impairments due to the veteran's reported low back pain, and 
subsequent examiners have generally acknowledged the 
veteran's reported level of pain without finding physical 
evidence of impairment consistent with that reported pain.  
As evidence of the psychiatric cause of the alleged low back 
pain, the Board notes that the veteran at his September 2005 
examination reported having limited his exercise due to his 
back pain, while at once reporting continuing low back pain 
of 8-out-of-10 or 10-out-of-10 severity, a level of pain 
which would be preclusive of any but the most minimal 
activity, if any.  Even the "limited" exercise admitted by 
the veteran thus implies a level of ongoing pain lower than 
that alleged.  Similar discrepancies are evidenced by the 
veteran's reports of increased symptoms with prolonged 
sitting,  standing, and walking, as the veteran reported in 
July 2004, which is incompatible with the veteran's reports 
of symptoms preclusive of any prolonged activity.  In short, 
the Board is here compelled to rely on objective findings and 
conclusions of medical examiners, with considerable 
discounting of the veteran's allegations.  

Reviewing these objective findings and conclusions, the Board 
concludes that the veteran's lumbar disc disease has 
generally been assessed equivalent to mild to moderate 
limitation of motion of the lumbar spine.  While the veteran 
has reported increasing severity of the low back disability 
over recent years up to 2005, most recent examinations in 
2005 have not shown severe limitation of motion, even 
considering such DeLuca factors as pain on motion, loss of 
strength, ready fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.   The October 2005 examiner recorded ranges of 
motion that were at worst moderate in their limitation, and 
noted that there was only moderate midline tenderness and no 
muscle spasm. Thus, while that examiner assessed advanced 
spondylosis, he did not find more than moderate disability.  
The January 2003 examiner noted that there was no evidence of 
incoordination, weakness, or fatigue despite the veteran's 
complaints.  That examiner found ranges of motion very 
similar to those found in October 2005, and found only 
evidence of mild degenerative changes of the lumbosacral 
spine.  

Accordingly, under the prior rating criteria for limitation 
of motion of the lumbar spine, the Board accordingly assigns 
a an increased rating to 20 percent, but no more, for the 
veteran's lumbar disc disease, for the period prior to June 
5, 1997, and denies an increased rating from the 20 percent 
assigned for the period beginning June 5, 1997.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2003).  The preponderance of 
the evidence is against assignment of a higher disability 
rating than 20 percent for both rating periods, with no more 
disability than that equivalent to moderate limitation of 
motion, considering such factors as pain on motion, loss of 
strength, ready fatigability, and incoordination.
 
In making this determination, the Board finds that a rating 
under the prior Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, is more appropriate than one 
under the prior Diagnostic Code 5293 for intervertebral disc 
syndrome or one under the prior Diagnostic Code 5295 for 
lumbosacral strain.  Symptoms of neuropathy such as muscle 
spasm and radicular symptoms objectively attributable to the 
lumbar disc disease, have been generally absent, hence 
precluding an intervertebral disc syndrome rating on that 
basis under Diagnostic Code 5293.  Similarly, symptoms of 
pain on motion, muscle spasms on extreme bending, listing of 
the spine, loss of lateral motion, or abnormal mobility on 
forced motion, were not generally present upon examination to 
support a rating based on lumbosacral strain under Diagnostic 
Code 5295.  

The Board does not find that a separate rating for 
intervertebral disc syndrome, based on radicular symptoms, is 
appropriate in this case, in light of the weight of medical 
opinion to the effect that the veteran's complaints of lower 
extremities pain, which have generally been non-specific or 
inconsistent and have generally paralleled the progress of 
his diabetes, are attributable to diabetic neuropathy and/or 
psychiatric overlay.  The July 2004 VA chronic pain examiner 
noted that lower extremities testing showed no deficits in 
lower extremities' sensation, strength, or function.  The 
weight of the cognizable (medical) evidence as to the nature 
of the veteran's lower extremities pain supports the 
conclusion that it is due to other causes inclusive of 
diabetic neuropathy and psychiatric overlay, and not due to 
low back disability inclusive of intervertebral disc 
syndrome.  Hence, the benefit of doubt doctrine does not 
apply to warrant a higher or separate rating for radicular 
symptoms based on intervertebral disc syndrome.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thus, despite the veteran's complaints of severe pain and 
reports of incapacity for walking more than a very brief 
distance, the preponderance of the evidence is against a 
finding of more than moderate limitation of motion of the 
lumbar spine, this warranting a 20 percent evaluation, but no 
more, under the prior rating criteria for limitation of 
motion of the lumbar spine, as discussed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).   

The Board does not find that the new rating criteria present 
a basis for a higher disability evaluation.  Notably, the 
range of motion of the thoracolumbar spine as demonstrated 
upon VA examination in October 2005 and previously, was not 
less than 30 degrees in forward flexion, and muscle spasms 
have been absent.  Other disability, including pain-
associated DeLuca factors, have been found not to be present 
and supported by objective findings, so as to warrant a 
finding of greater disability than would warrant a 20 percent 
rating under the new code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006). 

Because the preponderance of the evidence is against 
assignment a higher rating than the 20 percent previously 
assigned for the period beginning June 5, 1997, and the 
preponderance of the evidence is against assignment of a 
still higher rating than the 20 percent here assigned for the 
period prior to June 5, 1997, the benefit of doubt does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating of 20 percent, but no more, is assigned 
for lumbar disc disease for the rating period prior to June 
5, 1997, subject to the law and regulations governing the 
payment of monetary awards. 

Entitlement to an increased rating above the 20 percent 
currently assigned for lumbar disc disease for the period 
beginning June 5, 1997, is denied.  


REMAND

New regulatory criteria allow for simultaneously rating 
hypertension as hypertensive vascular disease under 
Diagnostic Code 7101, where disease is rated purely based on 
blood pressure readings, and as hypertensive heart disease, 
under Diagnostic Code 7007, where disease is rated based on 
metabolic impairment and associated systemic functioning.  
38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 (2005).  An 
October 2005 VA examination report notes that the veteran 
sustained a myocardial infarction in August 2005, and was 
hospitalized at Holy Spirit Hospital, where four stints were 
implanted.  Thus, it is possible that the veteran currently 
has more severe cardiovascular disability than just 
hypertension.  Remand is required to obtain records and a 
further VA examination, to better ascertain the nature and 
extent of the veteran's service-connected disorder.  

The above development is necessitated, in part, but the duty 
to assist pursuant to a body of laws known collectively as 
the VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), VA has an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate 
claims for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006).  The veteran was afforded VCAA letters in 
June 2004 and July 2005.  However, these letters did not 
completely inform of the bases to support the appealed 
hypertension increased rating claim, and did not fully 
express the evidence that should be submitted or obtained to 
support this claim.  In particular, medical evidence of both 
cardiac and vascular aspects of service-connected 
hypertension (by blood pressure readings and METs scores, or 
by showing of more severe cardiovascular disability) should 
have been addressed.  Hence, further VCAA notice is required.  
Notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) is also indicated.

Additionally, the Board in its December 2003 remand construed 
a January 2002 statement by the veteran's representative as a 
notice of disagreement with the RO's May 2001 denial of a 
total disability rating based on unemployability due to 
service-connected disabilities (TDIU).  The Board accordingly 
took jurisdiction of the issue, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), to require that the RO issue a 
responsive statement of the case.  Upon remand, the RO issued 
a VCAA letter in June 2004 addressing issues including TDIU, 
but failed to issue a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
satisfy all VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  

2.  The RO should ask the veteran to 
inform of any additional treatment 
received for any cardiovascular disorders 
including hypertension.  With appropriate 
authorization, all unobtained records 
should be requested.  Records sought 
should include records of hospitalization 
at Holy Spirit Hospital in or around 
August 2005, stent placement, and any 
other associated treatment for myocardial 
infarction and any residuals or 
complications thereof.  All records and 
responses obtained should be associated 
with the claims folders.  

3.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to determine the nature and severity of 
all current cardiovascular disorders, to 
include whether hypertensive 
cardiovascular disease and hypertension 
are both present.  The examiner must be 
provided with the claims folders prior to 
the examination for review for the 
examination.  Any necessary non-invasive 
tests or studies should be performed.  As 
noted, it should be indicated whether 
there is evidence of hypertensive 
cardiovascular disease and hypertension 
both present.  

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claim de novo.  
This review should include consideration 
of whether hypertensive heart disease and 
hypertension are both present.  If so, 
consideration to the assignment of 
separate ratings should be provided.  If 
complete grants of the benefits sought are 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

5.  As to the disagreement with the issue 
of entitlement to a total disability 
rating based on individual unemployability 
due to service connected disability 
(TDIU), the RO should prepare and furnish 
to the veteran and his representative a 
Statement of the Case and afford them the 
opportunity to file a substantive appeal 
with regard to this issue. To perfect an 
appeal a timely substantive appeal must be 
filed. Without such action the Board does 
not have jurisdiction of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


